PER CURIAM.
Appellant Martin O’Boyle appeals a trial court judgment holding that the fee imposed by the Town of Gulf Stream (“the Town”) for public records requests was lawful. We affirm.
Although the parties in this case focus entirely on whether the “actual cost of duplication” charged by the Town was the “actual cost” as that term is defined in section 119.011(1), Florida Statutes, we hold that a determination on this issue is unnecessary based on the facts before us. Section 119.07(4)(a) provides that a Town may charge “[u]p to 15 cents per one-sided copy” up to a certain size and an additional 5 cents for two-sided copies. Here, Appellant requested 4,573 pages worth of copies and was charged $496.21. That amounts to a rounded value of 11 cents per page; within the 15 cents that is authorized by subsection (a). The fact that the Town followed a calculation that appears to line up with section 119.07(4)(d), which allows the Town to impose a special service fee on top of the actual costs of duplication, is irrelevant. The Town was authorized to charge up to 15 cents per page. . It charged only 11 cents per page. This charge was authorized by Section 119.07(4)(a).

Affirmed.

DAMOORGIAN and FORST, JJ;, and PERLMAN, SANDRA, Associate Judge, concur.